DETAILED ACTION
Claims 1-6 are pending as amended on  17 October 2022, claims 7-11 are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US 2018/0148632A1 (Bennett).
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
Applicant argues that Bennett fails to teach the concentration of a sugar acid additive as amended.  The examiner disagrees. Bennett teaches the composition can be applied to a fluid to provide a concentration of 1000 ppm ([0127]), wherein the composition comprises  5 to 95 wt.% of an iron sulfide dissolver including xylonic acid,  gluconic  acid,   glucuronic acid, iduronic acid, galacturonic acid,  galactaric acid and  glucaric acid or a salt thereof ([0011], [0012], Table 1 and claim 19), thus the concentration of the sugar acid  in the fluid is about 50 ppm to 950 ppm calculated by the examiner, which meets the claimed concentration.   

Claim Rejections - 35 USC § 102

Claims 1-6 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Bennett.
Regarding claims 1 and 3-4,  Bennett teaches a composition comprises 1  to 10 wt.% of a scale inhibitor including phosphonates and polyacrylamides ([0089]), which meets the claimed scale inhibitor;  5 to 95 wt.% of an iron sulfide dissolver including xylonic acid,  gluconic  acid,   glucuronic acid, iduronic acid, galacturonic acid,  galactaric acid and  glucaric acid or a salt thereof ([0011], [0012], Table 1 and claim 19), which meets the claimed sugar acid or a precursor compound of a sugar acid,  concentration, aldonic acid (i.e., xylonic acid and gluconic  acid), uronic acid (i.e., glucuronic acid, iduronic acid and  galacturonic acid) and aldaric acid (i.e., galactaric acid and  glucaric acid), respectively.
Bennett teaches the composition can be applied to a fluid to provide a concentration of 1000 ppm ([0127]), thus the concentration  of the scale inhibitor is about  0.001 wt.% to about 0.01 wt.%, and the  concentration of the sugar acid  in the fluid is about 50 ppm to 950 ppm calculated by the examiner based on  1 to 10 wt.% of scale inhibitor ([0089]) and 5 to 95 wt.% of sugar acids([0011], [0012], Table 1 and claim 19), which meet the claimed concentrations.
Bennett further exemplified the composition as a solution ([0152]).
Regarding claim 2,  Bennett exemplifies a brine comprises 30 ppm dissolved iron([0160]), which 
meets the claimed concentration.  It is noted that “for inhibiting … in an iron-rich brine” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II). Indeed, Bennett expressly discloses solubilization of iron sulfide in an iron-rich brine with the composition.
	Regarding claim 5,  Bennett teaches that the composition comprises a corrosion inhibitor and a solvent ([0011] and [0013]-[0014]), which meets a liquid well treatment agent. 
Regarding claim 6,  Bennett teaches the scale inhibitor at  1 to 10 wt.% ([0089]), and the iron sulfide dissolver/sugar acid is at  5 to 95 wt.%  (Table 1 and claim 19), thus a weight ratio of  the scale inhibitor to the sugar acid of 2:1 to 1: 95, which meets the claimed range. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766